NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ERIC STEPHEN SCHROETER,                  )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D16-4512
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Eric Stephen Schroeter, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.